,   .

                                                                 764



   OFFICE    OF THE   ATTORNEY     GENERAL OF TEXAS
                          AUSTIN




Honorable Ernest Gulm
County Attorney,
El Poe0 county
El Paso, texaa

Dear Sir.




                                         pt orfourlet~r
                                         r a legal opinim




            City and State reoelved an offer of @MO.
            00 for tho property* Tbie offer 8aa
            ma8.e larder secthl 9 of'Art101e 7346 (8).
            The State and City, throu@ the pro
            authorities,   ooneented to the die r
            the part7 rprsine:the offer of $600.00~
Bonorable   Erwst            Cuirm - page 2




            aud a deed was mmde to thlr party by the
            st8te ami uty . *o nmth8 after thi8
            ptr8ha88, tho orlglnal ommr of the pro-
            pePty malo 8n offcu to redeem th4 peoperty.
            80OtiOn           u    Of’ &tiOl0    7aUb  (b)  i8 BOt                             Cl0Or
            on the          qllestlon     of the  amount   papble                              w
            the          OrIginal owner in order         to redma                              t&i8
            p c o P =w            l



                          .Tbe         8~01fiO        qUOlrt&On   is a8 fOllOTs:
            Can the owner                      redeem   the property by pq-
            lng to the                      lart purcha8or      the amount   of
            $600.00, p1U8 25 , Iakiag a total o? $S22.
            00,    or
                   would it $ e Ile808m      f OC the Omep
            to pay the $625.00to      fho1astnammd    par-
            chaser and pay the &Lffarenee of $5aoO.O0
            to the State and City, making 8 total pap
            ment Of ~1,l2s.00?

                          *We have found no authoritle8 upon the
            question                  and me beX1o.m that the qUO8tiO2l
            raqutres morl@aal                               c0aetmothnot                       the
            seotione                  OS     the    stiStUt68        reftkrredto here-
            in.           We have             not    been     83118    to     fM         atq     0-8
            deoldlng                  the     ~eetlotu             mnt1oned.*

               @Of&On   u  Ot &'tiOh                          73&b,          7WllO¶l’8          &3Yi88d
CiYil   IltstUt88,    $8 99 fOltOWS1

                          *Xn all wit8                  horetofor'e OX'hareafter
            ?&led           t0        0OlkOCt        dew4Qt                 tU08     8@b8t
             propart~,#Idgmentiabaid~tcBull~o-
             tide         fOt’        188tUUlOO        Oi   rrit      Of     ~CitMMNSbtl
             dthln              &by* after the pedod
                                 tront~       (20)
             of redomptlon shall have qd.red  to Ubo
             parahaser at Poreclosure 8alb              Q hi8,   as-
             8lgtms but whenever land lo sold tmaer
             judgcmentinsinoh 6mitfortaxes,the.own-
             et? of ouch property, or anyone hatlxg aa
             interest thoreia,'or~t?mir heir*, aa+grm
             or legal repre8entatlrOs,             mqs   rifhin    two
             (2)   j0C3l.8 ,f’POm the dafo Of ttftdl       Sti4,  h?Y4
             the   right to~redmln         8aid   pro   rty on the
             SollowLng basile, to-witt              (1p"rithia tbo
             tlret year of the redmptl0n               period, upon
             tho papent         of the amaunt bid ior the PO-
             perty    by the     pulthaser      at cuoh sale,    in&id-
Honorable      Brnost Gulnn - page 3




               lng a One ($1.00) Dollar tax deed re-
               oordlag foe and all taxes, peaaltloo,
               intereet and cost8 therea?ter paid
               thsreOn, plus twenty-five per oent
               (23    ) of the aggregate total ; (2)
               rl tl in the last year of the redemption
               perlod,upon     the paynnmto?   the amount
               bib for the property    by the parohastw
               at such tale, lnclndlng a One ($1.00)
               Dollar tax deed reoordlng fee aad all
               taxes,    penalties, interest and costs
               thercsfter paid thereon; plus flity
               par cent (60$) o? the aggregate total.

                    8I.n addition to redeemlug dir6ot
               ?ron the pprohrrsor as a?oresald, Fe-
               demption may also be made upon the basis
               herozlnabeve de?Aned, a8 provi.dtd in,&tl-
               oles 7284 and 9286 of the Revised Clrll
               Statutes e? Texas Of 1925..

            Ue think this statute Is reasonably    fr6e   ?rolp
-?Jl& *Y
              It s&ins whom
              l
                              there has been 8 JudlolaJ fow-
closure and sole of the property, the ouner o? such pro-
perty, or anyone having an interest therein, psy tithin
two years from the aate of such sale redeeau the property.
If the redemption 18 maa within the first ye8r Of~the
r8clemptlon period, It laupon     the payment Of the amount
bib far tho property    by the. parohaser at such sale, ln-
eluding a $1.00 tax deed recording foe all taies;pfmal-
t1ea, interest as&i Oo8t8 tbsresfter paid thereon, @ti8
22% of the we&ate       total   l? the r*emptlqn    18 mfbde
aurlng the second year of lh e redmption      period, tho
aa6   re  uironente Of pRymf?nt aWe lead6 save there sust
be a s # Instead    of a 26s.added t&the 8ggregate total.
m08e    payments are to be made to the -chaser,        0~ his
vendee In e proper case.

           dsSu~&Ig that the'purohasers -- the Stste a&
 the city -- have ?mt since the plrchase paid any taxes,
 penalties, Interest or Costs , muI assuming that the re-
 demption is cede during t;he first year O? t&s-Fedemptioh
 period, the amount to.be paid by the oIoer .v.%llbe ‘$1251.
 26, this being the amount of the purchaser's bld.pltas
 $1.00 tax deed reoordlng fee, sad plus the 26$,.yonalty.

                Upon reoeipt of such amount a prop&     redemption
 deed      should be exeouted.
Bonorable    Ernest Gulnn - page 4




           lo have not been furnished a oopy of the deed
executed by the purchasers to their vendee; neither does
your statement give us the nature or content8 of that
iostrummt,   so that we are unable to deters&m the rola-
tire  rights of the State, the city, and their vendee, If
in m    event such vendee has any right In sueb redenrptlon
m-Y*
           The redemption ordinarily Is to be made from
the one uho holds the tax title at the tlmo (61 C. J. p.
1276, Sec. 176) where there is no statute upon the sub-
jeot ,(and we have nonej, but the matter rests entirely
In the term .o? the deed from the purchaser to his ven-
dee.   (See our Opinion 80. o-960).  We are not advised
ln thls respect in the present ease, and therefore ex-
press no opinion as to whether the redemption paymont
8hould be made to the purchasers or to their vendee, or
as   to   their respectiveIntereststherein.

                                     v'eq tl'llly
                                                yOuI.

                                &l'TOlUtEX
                                        6EllJBUL
                                               OF TE$$S




              h.-
              ATTORNEY GNZAL   OF TEXAS